Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00159-CV
____________
 
KELLY H. BAXTER, ET AL, Appellants
 
V.
 
INDEPENDENT PRODUCERS ALLIANCE, ET AL, Appellees
 

 
On Appeal from
County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause
No. 853072
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 11, 2006.  On July 2, 2007, appellants
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Justices Anderson, Fowler, and Frost.